DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 7, 18, 20, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over AVENEL (PGPUB: 20200293748) in view of CLARK (WO 2018200715 A1).

Regarding claims 1 and 18. An apparatus, comprising: 
memory configured to store a first histological image comprising a first type of histological primitives, wherein the first histological image is stained with a first type of stain (see Fig. 3, paragraph 87, to record the histological tissue image data from a tissue sample stained with at least two stains, said stains being absorbed primarily by the stroma and the nuclei, respectively); 
one or more processors configured to: 
provide the first histological image to a first deep learning model trained based on the first type of histological primitive and the first type of stain (see Fig. 1-3, paragraph 72-79); and 
receive a first output image from the first deep learning model, wherein the first type of histological primitives is segmented in the first output image (see Fig. 1-3, paragraph 44-51).
However, AVENEL does not expressly teach image of a renal biopsy.
CLARK teaches that to conduct adoptive transfer, imaging of mouse tissue, renal biopsy staining, the deep convolutional neural network (DCNN), data analysis and model comparison, and the tuned convolutional neural network (TNN) generation (see Fig. 19, paragraph 167).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify AVENEL by CLARK for providing to conduct adoptive transfer renal biopsy staining, the deep convolutional neural network (DCNN), data analysis and model comparison, as image of a renal biopsy. Therefore, combining the elements from prior arts according to known methods and technique, such as renal biopsy staining, would yield predictable results.

Regarding claims 3 and 20 . The apparatus of claim 18, the combination teaches wherein the first type of stain is one of: hematoxylin and eosin (H&E), Jones and periodic acid-methenamine silver (SIL), periodic acid Schiff (PAS), or Masson trichrome (TRI) (see AVENEL, Fig. 1, paragraph 64, automatically building a training data set based on the Blue Ratio Image, that is they select image portions that have a large concentration of nuclei that are stained blue by H&E and assume that there is more cancer when there is a larger concentration of nuclei).
	
Regarding claims 7 and 24 . The apparatus of claim 18, the combination teaches wherein the deep learning model is a convolutional neural network (CNN) (see VENEL, Fig. 1, paragraph 90, classifies histological tissue data using a trained deep learning network, preferably a convolutional neural network. The result is a classification of the nuclei according to their categories).


Claim(s) 4-5 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over AVENEL (PGPUB: 20200293748) in view of CLARK (WO 2018200715 A1), and further in view of ADRA (WO: 2011084548).

Regarding claims 4 and 21. The apparatus of claim 18, the combination does not expressly teach wherein the first type of histological primitives is one of: glomerular tufts, glomerular units, proximal tubular segments, distal tubular segments, peritubular capillaries, or arteries and arterioles.
ADRA  teaches that kidney biopsy findings in an affected member of FAM012. a) Masson's trichrome stain representation of a glomerulus showing Glomerular tuft segmental sclerosis in the superior half; segments in the inferior half display mesangium and capillary walls and lumens with conserved architecture, b) Direct immunofluorescence showing focal staining for C3 and IgM in the sclerosed glomerular segments, c) and d) Electron micrographs from kidney biopsy revealing areas of extensive foot process effacement (arrowheads) and glomerular basement membrane wrinkling, changes consistent with focal segmental glomerulosclerosis (FSGS) (see Fig. 2, page 11, lines 7-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by ADRA for providing kidney biopsy findings in an affected member of FAM012. a) Masson's trichrome stain representation of a glomerulus showing Glomerular tuft segmental sclerosis in the superior half, as wherein the first type of histological primitives is one of: glomerular tufts, glomerular units, proximal tubular segments, distal tubular segments, peritubular capillaries, or arteries and arterioles. Therefore, combining the elements from prior arts according to known methods and technique, such as a glomerulus showing Glomerular tuft segmental sclerosis, would yield predictable results.

Regarding claims 5, and 22 . The apparatus of claim 21, wherein the first histological image has an optimal magnification for the first type of histological primitives, and wherein the first deep learning model was trained on a training set of images having the optimal magnification (see Clark, paragraph 170 and 171).


Claim(s) 8 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over AVENEL (PGPUB: 20200293748) in view of CLARK (WO 2018200715 A1), and further in view of Xue (CN 109544561).

Regarding claims 8 and 25. The apparatus of claim 24, the combination does not teach wherein the deep learning model has a U-Net architecture.
	Xue teaches that the deep learning the neural network model adopts U-Net structure or similar network structure, U-Net structure is a variant of the full convolutional neural network, it adopts encoder-decoder structure, the structure and effect of the encoder is consistent with the common convolutional neural network, composed of a series of convolution layer and a pool layer, for gradually reducing the dimension of the output characteristic matrix, so as to structurally extract the characteristic of the input image; decoder is by transposition convolution operation, the dimension of the output characteristic matrix is gradually restored to the dimension of the original input image (see Fig. 1-3, page 6, lines 15-21).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Xue for providing the neural network model adopts U-Net structure or similar network structure, U-Net structure is a variant of the full convolutional neural network, as wherein the deep learning model has a U-Net architecture. Therefore, combining the elements from prior arts according to known methods and technique, such as neural network model adopts U-Net structure or similar network structure, would yield predictable results.

	
Allowable Subject Matter
Claims 26-34 allowed.
Claims 2, 6, 19, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536. The examiner can normally be reached 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN JIA/Primary Examiner, Art Unit 2667